DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 4,554,202 issued to Kamei et al. 
	Regarding Claims 1-5, Kamei et al at column 1, line 5 - line 58; column 2, line 13 - column 3, line 48; column 4, line 22 - column 7, line 18 teach a method for shrink wrapping two or more articles, the method comprising providing a heat shrinkable woven raffia fabric formed from warp and weft tapes, the warp and weft tapes comprising at least 70 wt.%, based on the total wt.% of polymers present in the warp and weft tapes, of an ethylene/alpha-olefin copolymer having a density of 0.945 or greater and a melt index (12), as determined according to ASTM 01238 (190° G, 2.16 kg), of from 0.01 to 2.0 g/ 10 min; wrapping the heat shrinkable woven raffia fabric around two or more articles to form a wrapped bundle; and heating the wrapped bundle to form a shrink wrapped bundle. 
	Kamei et al does not explicitly mention the term "raffia" disclose a woven fabric made of polyolefin tapes. Such a fabric is usually referred to as a raffia fabric in the field of woven packaging materials
	Raffia is usually described as a natural palm fiber obtain from leaf of the palm tree and usually used to make hats, baskets and mats. Applicant appears to be defining their use of “raffia” at [0004] of their published version of the specification simply describes the heat shrinkable woven raffia fabric is formed from warp and weft tapes, wherein the warp and weft tapes comprise at least 70 wt. % of an ethylene/alpha-olefin copolymer having a density greater than 0.945 g/cc and a melt index (I2) of from 0.01 to 2.0 g/10 minutes.  
	Therefore, Kamei et al according to Applicant’s definition of limitation of raffia is met. 
	Regarding the limitations sought in claims 6-7 and 11 Kamei at column 2, line 7 to column 5, line 60 teaches that the density of the high density ethylene polymer (B) must be 0.945 g/cm3 or more (disclosing the numerical ranges of the present application), the MFR (melt index (12) determined according to ASTM D1238 (190 ° C, 2.16 kg) of the ethylene polymer (B) is preferably 2 to 0.1 g/10 min (disclosing the numerical ranges of the present application). Kamei tests the shrinkage of the fabric at  100°C and 110°C, therefore, heating the wrapped bundle such that the heat-shrinkable woven raffia fabric reaches a temperature of 100°C to 165°C is readily conceivable to a person skilled in the art. Regarding the property limitations, all the other parameters of the woven fabric and the material are identical, it has to be assumed that the woven fabric of Kamei et al also has the properties as required by claims 6-8.
	Regarding the limitations sough in claims 8-10 and 12 for other melting, softening properties of ethylene/-olefin copolymers as well as selection and configuration of molecular weight distribution, warp and weft shrinkage properties, other resin ingredients in the belt, one skilled in the art can set up and select depending on the needs of shrinkage, application site and resistance to fracture, etc.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arti R Singh-Pandey whose telephone number is (571)272-1483. The examiner can normally be reached Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arti Singh-Pandey/
Primary Patent Examiner
Art Unit 1759



AP